Citation Nr: 1414896	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to an initial compensable rating for a skin disorder, diagnosed as tinea cruris.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

In January 2010, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge.  The transcript (Tr.) of that proceeding reflects that Veteran's representative raised the issue of unemployability in conjunction with the issue of PTSD.  See Board Hearing Tr. at 7 (testifying that the Veteran "cannot work at this time because of his PTSD").  As the Veteran was then pursuing a higher initial rating for that individual disability, the Board construed his representative's testimony as an implicit claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that TDIU is considered a component of a claim for an increased initial rating for a service-connected disability).  

In April 2011, the Board remanded the above-captioned claims for additional evidentiary development.  While the Veteran has since withdrawn his psychiatric rating claim from appellate consideration, further development is still needed with respect to the other pending issues.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 

As a final introductory matter, the Board observes that, in a February 2014 Appellate Brief, the Veterans Service Organization (VSO) representing the Veteran petitioned to reopen his previously denied claim for service connection for a back disorder, on the basis of new and material evidence, and also challenged a April 2007 rating decision denying service connection for hearing loss and tinnitus on the basis of clear and unmistakable error.  See February 2014 Appellate Brief at 2-3.  Accordingly, as neither of those issues has been developed for appellate review, they are referred to the AOJ for appropriate action.


FINDING OF FACT

In a December 2012 written statement (received at the Board in May 2013, prior to the promulgation of a decision in this appeal), the Veteran expressed his satisfaction with his currently assigned psychiatric rating and conveyed his intent to withdraw his appeal as to that issue.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issue of entitlement to an initial rating above 50 percent for an acquired psychiatric disorder, diagnosed as PTSD with major depressive disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In this case, the Veteran filed a timely Substantive Appeal as to the initial (30 percent) disability rating assigned for his service-connected acquired psychiatric disorder.  See April 2009 VA Form 9.  Thereafter, pursuant to the Board's remand, his psychiatric evaluation was increased to 50 percent disabling, effective the date of service connection.  See November 5, 2012 Rating Decision.  After receiving notification of that determination, the Veteran submitted a written statement indicating that he was now satisfied with his psychiatric disability award and wished to withdraw his appeal concerning that issue.  See December 11, 2012, Appeal Status Election (received at the Board in May 2013).

The Board recognizes that the VSO appointed to represent the Veteran has recently submitted a February 2014 Appellate Brief, which continues to list the psychiatric rating claim as an issue on appeal.  However, this appears to be a typographical error made by an official in the VSO's Washington, DC, headquarters having no personal knowledge of the Veteran.  Indeed, the Veteran himself has not expressed any further intention to pursue an appeal of his psychiatric rating claim.  Nor has the VSO representative who has personally assisted the Veteran at the Philadelphia RO, most notably at his hearing before the undersigned.

Accordingly, the Board is satisfied that no allegation of error of fact or law remains with respect to the Veteran's psychiatric rating claim.  As such, the Board lacks jurisdiction to further review his appeal with respect to that issue.  See 38 C.F.R. §§ 20.202, 20.204(c) (2013).  


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD with major depressive disorder, is dismissed.

REMAND

While expressing satisfaction with his current psychiatric award, the Veteran has continued to pursue claims for service connection for hypertension, claimed as secondary to his PTSD and depression; an initial compensable rating for tinea cruris; and TDIU.  Before the Board can decide the merits of those claims, however, further development is needed.  See 38 C.F.R. § 19.9 (2013) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken.")

I.  Clarifying Opinion: Hypertension

The Veteran was afforded a March 2009 VA examination, which yielded an opinion indicating that his currently diagnosed hypertension was unrelated to his PTSD.  See March 2009 VA Examination Report at 2.  Specifically, the examining VA clinician opined that he was aware of "no medical literature . . . that state[d] that hypertension c[ould] be secondary to or caused by" PTSD.  Id.  

Notably, the Veteran has since rebutted this adverse nexus opinion by submitting excerpts from two medical articles, indicating, in pertinent part, that "people with PTSD are at increased risk for a number of medical conditions, such as hypertension and asthma," and that "[s]ome medications to treat anxiety, such as selective serotonin reuptake inhibitors (SSRIs) an also increase [ ] blood pressure."  See Harold Cohen, Ph.D., Associated Conditions of PTSD; Sheldon G. Sheps, M.D., Anxiety: A Cause of Blood Pressure? (received at the Board in February 2010 with a waiver of initial AOJ review).  The Veteran has also submitted a January 28, 2010, statement from a private clinician, which similarly suggests that "stress can be a contributing factor in hypertension and its management."  See January 28, 2010, Statement from R.G. Rainey, M.D. (received in February 2010). 

The Board has already requested that the March 2009 VA examiner (or a similarly qualified clinician) reconcile the negative nexus opinion with the foregoing medical treatise evidence and the statement from Dr. Rainey.  See April 2011 Board Remand at 12.  In response, a different VA examiner has affirmed her predecessor's conclusion that the Veteran's "hypertension is not caused or worsened by inservice [sic] posttraumatic stress disorder."  See December 2011 VA medical opinion at 2.  However, instead of heeding the Board's request for comment on the favorable medical evidence which the Veteran has submitted , the December 2011 VA examiner has based her opinion on "current literature found in up-to-date written by hypertensive expert and dated September 2011."  Id.  

This reliance on medical treatise evidence, other than that which the Veteran has submitted, compounded with the disregard for Dr. Rainey's statement, renders the December 2011 VA medical opinion inadequate for rating purposes.  As such, the Board must once again seek clarification of the VA medical opinion evidence of record so as to ensure substantial compliance with its prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

II.  Updated VA Examination: Tinea Cruris

As with the December 2011 medical opinion concerning the Veteran's hypertension claim, a contemporaneous VA examination undertaken in support of his skin disorder claim is also inadequate for rating purposes.  Id.  The chief infirmity underlying that examination is the time of year in which it was administered.  See December 2011 VA skin examination report.  

In this regard, the Veteran indicated during a previous (June 2009) VA skin examination that his tinea cruris symptoms were "intermittent and [that] warm weather ma[de] his symptoms worse."  See June 2009 VA skin examination report at 1.  He later testified that those symptoms had markedly worsened since that June 2009 examination and covered roughly "a third" of his entire body.  See Board Hearing Tr. at 23-24.  As such, it was incumbent upon VA to provide the Veteran with an updated VA skin examination, which accounted for his symptoms when they were likely to be at their most active stage.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (holding that, where the rating of a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required).  However, instead of scheduling the Veteran for follow-up skin examination during the summer months, the AOJ instead had him reexamined in the winter, when, by his own admission, he was least symptomatic.    

While a layperson, the Veteran is competent to attest to the fluctuating intensity of his tinea cruris symptoms, which are physically visible and, thus, lie within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting a layperson is competent to report on matters of which he or she has personal knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Accordingly, to ensure there is sufficient clinical data upon which to assess the severity of the merits of the Veteran's skin disorder claim, a new examination should be scheduled during the seasonal window in which he has indicated that his symptoms are most severe.  38 U.S.C.A. § 5103A(d) (West 2002 & 2013).  

This new VA skin examination should encompass a review of all pertinent information in the Veteran's physical and electronic claims file, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2013).  The examination should also include findings responsive to the specific diagnostic criteria used to evaluate the Veteran's tinea cruris.  The criteria consist of Diagnostic Code 7806, which contemplates dermatitis or eczema, and Diagnostic Code 7813, which pertains to dermatophytosis (ringworm).  The latter code directs the Veteran's service-connected symptoms to be rated under the criteria for disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  Therefore, those schedular criteria are also pertinent to his claim and should be addressed during his follow-up VA skin examination.  

With respect to the above criteria, the Board acknowledges that, during the pendency of this appeal, the diagnostic codes for scars were revised, effective October 23, 2008.  However, those amendments only apply to applications for benefits received on or after that date.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While a claimant can request a review under the new clarified criteria, the Veteran has not specifically requested such a review.  Accordingly, the reviewing VA clinician need only consider the pre-October 23, 2008, versions of Diagnostic Codes 7800-7805 in the examination of Veteran's skin unless he specifically asks for consideration under the amended criteria.

III.  VA Medical Records

Next, given the evidence of ongoing VA outpatient treatment hypertension and skin rashes, reasonable efforts should be made to obtain all records of such treatment generated since November 5, 2012 (the date of the most recent records associated with the paper and electronic claims file).  See 38 C.F.R. § 3.159(c)(2) (2013); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

IV.  TDIU

Finally, the Veteran has attested that his unemployability is due to his service-connected psychiatric disorders.  See Board Hearing Tr. at 8-9.  Despite withdrawing his psychiatric rating claim, however, he has continued to pursue an appeal for TDIU.  

Notably, the development requested above with respect to the Veteran's service-connection and individual disability rating claims could have bearing on whether the assignment of TDIU is proper.  That is because the Veteran does not yet meet the schedular criteria for such a rating under 38 C.F.R. § 4.16(a), but may if the development requested herein results in greater VA compensation.  Consequently, the Board finds that the issue of TDIU is inextricably intertwined with the other claims presented in this appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  As such, a final decision by the Board on that issue would at this point be premature and is therefore deferred pending the development and adjudication of those other claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records of treatment for hypertensive and skin disorders administered at the Philadelphia, Pennsylvania, VA Medical Center and the Fort Dix, New Jersey, VA Community Based Outpatient Clinic since November 5, 2012 (the date of the most recent records associated with the Veteran's Virtual VA eFolder).

All development efforts should be documented in the paper claims file and/or the Virtual VA/Veterans Benefits Management System (VBMS) eFolders.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development to the extent possible, request a records review and addendum opinion from the December 2011 VA hypertension examiner (or another examiner if the December 2011 examiner is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA/VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a)  Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD and major depressive disorder?

(b)  Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is otherwise etiologically related to his active service?

In answering these questions, it is crucial that the VA examiner expressly consider and reconcile the medical evidence that the Veteran has submitted in support of his claim, specifically, the excerpts from the medical articles indicating, in pertinent part, that "people with PTSD are at increased risk for a number of medical conditions, such as hypertension and asthma," and that "[s]ome medications to treat anxiety, such as selective serotonin reuptake inhibitors (SSRIs) an also increase [ ] blood pressure."  See Harold Cohen, Ph.D., Associated Conditions of PTSD; Sheldon G. Sheps, M.D., Anxiety: A Cause of Blood Pressure?  

The VA examiner should also expressly consider and reconcile his opinion with the statement from the private clinician, indicating that "stress can be a contributing factor in hypertension and its management."  See January 28, 2010, Statement from R.G. Rainey, M.D.

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all findings rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why.  

3.  After the development requested in item 1 is completed, schedule the Veteran for a follow-up VA examination to determine the nature and severity of his service-connected skin disorder, diagnosed as tinea cruris.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA/VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

It is imperative that every reasonable effort be taken to ensure that the VA skin examination is conducted during an active stage of the disease (i.e., during a warm-weather month).  

Specifically, the VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disorder, diagnosed as tinea cruris.  Conduct all necessary tests and elicit findings in response to the applicable criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7820 (in effect before October 23, 2008).

b)  Specify the location and extent of the skin disorder in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  

c)  State whether that skin disorder is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Specifically note whether the Veteran's skin disorder involves disfigurement of the head, face, or neck, and describe the nature and extent of any disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the year.  

e)  State whether the Veteran's skin disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

f)  Discuss whether the Veteran's skin disorder is productive of any additional functional impairment.

g) State what impact, if any, the Veteran's skin disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10. 

A report of the VA examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims remaining on appeal, including entitlement to TDIU, which is intertwined with the other pending issues.   If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires all claims remanded by the Board for additional development or other appropriate action must be handled expeditiously.  38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


